Citation Nr: 1521719	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  06-37 315	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus.

2.  Entitlement to service connection for hypertension as secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to an effective date earlier than May 2, 2008, for the award of a 100 percent rating for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to March 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2006 (diabetes mellitus and hypertension) and July 2009 (TBI) rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a videoconference hearing before the Board in September 2014; at his request, the hearing was cancelled.


FINDING OF FACT

On August 29, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that "the issues with regard to [his] disability rating have been resolved to [his] satisfaction;" a cover letter to this notification noted "[w]ithdraw appeal."  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the matters of an increased rating for diabetes mellitus, service connection for hypertension and an earlier effective for the grant of a 100 percent rating for TBI is have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant , through his/her authorized representative, has withdrawn his appeal as to the matters of an increased rating for diabetes mellitus, service connection for hypertension and an earlier effective for the grant of a 100 percent rating for TBI.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


